ACCEPTED
                                                                                     14-14-00238-cv
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                3/16/2015 4:28:51 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                               NO. 14-14-00238-CV


                                                           FILED IN
                         IN THE COURT OF APPEALS    14th COURT OF APPEALS
                                                       HOUSTON, TEXAS
                  FOR THE FOURTEENTH JUDICIAL DISTRICT
                                                    3/16/2015 4:28:51 PM
                              AT HOUSTON, TEXAS
                                                               CHRISTOPHER A. PRINE
                                                                      Clerk

                                   Modis Inc.,

                                             Appellant,

                                       VS.


                           Net Matrix Solutions, Inc.,

                                             Appellee.




     On Appeal from the County Court at Law No. 3 of Harris County, Texas
                       The Honorable Linda Storey, Presiding
                                Cause No. 1015435



                     APPELLEE'S MOTION FOR REHEARING



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellee Net Matrix Solutions, Inc. moves for rehearing with regard to

the Court's judgment and opinion issued on March 3, 2015, and respectfully

states:


          The Court rests its analysis on the proposition that in the provision

protecting the interests of Net Matrix (paragraph 8F), "hire" must mean "hire
directly" because other provisions protecting Modis (paragraphs 8C and 8D)
use language that suggests "indirect" as well as "direct" action.

        The Court should reconsider this construction. The meaning of the term

"hire" is in no way limited in Paragraph 8C, nor does the agreement include a

definition of the term "hire."


        The Subcontractor Agreement was prepared by Modis on its own

standard form. See Plaintiffs Exhibit 2 (Subcontractor Agreement, prepared

on form with "Modis" heading). The drafter does not need to define every term

to avoid ambiguity, but the drafter cannot fail to define a term and "then claim the

narrow and favorable interpretation."                  Dahl-Eimers, 986 F.2d at 1382; see also

Roberson v. United Services Auto. Ass'n, 330 So. 2d 745, 747 (Fla. Dist. Ct. App.

1976); Nat'l Merck Co., Inc. v. UnitedServ. Auto. Ass'n, 400 So. 2d 526, 530 (Fla.

Dist. Ct. App. 1981) (noting that insurance policies are contracts and that insurers

are drafters, so any ambiguities are construed against the drafter); Mid-Continent

Cas. Co. v. Basdeo, 742 F. Supp. 2d 1293, 1340 (S.D. Fla. 2010), affd, 477 Fed.

Appx. 702 (11th Cir. 2012); Bowen v. Cullman Bros.} Inc., 414 F.2d 739, 741 (5th

Cir. 1969) (citing Florida law, rejecting the narrow interpretation proposed by the

drafter of the contract).

        The Court's construction ignores the fact that in the computer consulting

business in which both Modis and Net Matrix are engaged, hiring is commonly


1Paragraphs 8D and 8F use the term "hire." Paragraph 8C does not use that term.
                                                       2
done through subcontractors - exactly what occurred in this case. RR:24-25 (N.

Jain). And, this subcontract was the only placement of any kind between Modis

and Net Matrix. Plaintiffs Exhibit 16 at 2 (deposition testimony of L. Kelley).

The Court's construction thus has precisely the effect it is trying to avoid - it

leaves Paragraph 8F with little if any meaning.       Since consulting companies

typically act as subcontractors to each other, and as that is the only contractual

relationship that existed between Net Matrix and Modis, to exclude hiring through

a subcontractor emasculates this provision.

      Moreover, courts must "give effect to the 'plain language'" of contracts.

Nat'l Merck Co., Inc., 400 So. 2d at 530; Dahl-Eimers, 986 F.2d at 1382 (the first

step is to determine the "natural or plain meaning" of the contract language);

Adolfo House Distrib. Corp. v. Travelers Prop. & Cas. Ins. Co., 165 F. Supp. 2d
1332, 1340 (S.D. Fla. 2001) ("terms of an insurance contract must be given their

plain, ordinary and generally accepted meanings viewed from the perspective of

the average person"). To do so, courts should look to the dictionary definitions of

undefined contract terms. Winn-Dixie Stores, Inc. v. Dolgencorp, LLC, 746 F.3d
1008, 1026 (11th Cir. 2014) (reviewing the dictionary definition of groceries to

determine its meaning in leases with grocery exclusives).
        The first dictionary definition of "hire" is "to engage the personal services of

for a set sum."2 This definition is not limited to the manner in which an individual

is hired, whether as an employee or a subcontractor, whether direct or indirect.

The concept is simply that the individual is "hired" to do a job, however that might

be accomplished.

        To the extent that the use of more specific language in Paragraphs 8C and

8D creates any ambiguity, the Court should consider extrinsic evidence, including

the meaning that the parties themselves understood. See, e.g., Crespo v. Crespo,

28 So. 3d 125, 128 (Fla. Ct. Ap. 2010).          In this case, testimony established the

broad meaning and purpose of this provision. RR:32 (N. Jain.); Plaintiffs Exhibit

16 at 4-5 (L. Kelley). Indeed, Modis' office manager herself testified that Modis

had "hired" Net Matrix's employee. Plaintiffs Exhibit 16 at 8 (L. Kelley). And,

this construction is most consistent with the conduct of Modis' employees, who

were untruthful to Net Matrix about their hiring of Nistane.

        Neither Modis nor the Court has cited any authority, from Florida or

elsewhere, that suggests a broad term should not be given its ordinary meaning ~

in this case, the meaning ascribed by the parties themselves -- because more


2Merriam-Webster Dictionary, www.merriam-webster.com/inter?dest=/dictionarv/
hire.
3Modis knew of Nistane's statements to Net Matrix regarding his supposed new job, and knew
that those statements were untrue, yet Modis did nothing to inform Net Matrix of the truth. RR
79-82 (Hayes) and PX10; PX16 (Kelley) at pp. 19-20, 31-34 and PX11. Brief ofAppellee at4.
specific terminology is used elsewhere in the agreement.             As discussed in

Appellees' Brief, the concept of "hiring" under Florida law is consistent with the

dictionary definition and thus includes indirect as well as direct hiring of an

employee. If Modis meant to include only "direct" hiring in Paragraph 8F, it easily

could have done so.


      For these reasons, Net Matrix respectfully submits that the Court should

reconsider its decision in this appeal.

                                          Respectfully submitted,

                                          CRAIN, CATON & JAMES, P.C.

                                          By:     k .U>o2^
                                                H. Miles Cohn
                                                State Bar No. 04509600
                                                mcohn@craincaton.com
                                                Michelle V. Friery
                                                State Bar No. 24040934
                                                mfrierv(a>craincaton.com
                                                Crain, Caton & James, P.C.
                                                1401 McKinney Street, Suite 1700
                                                Houston, Texas 77010
                                                Telephone: (713)752-8668
                                                Facsimile: (713)658-1921
                                          COUNSEL FOR APPELLEE
                                          NET MATRIX SOLUTIONS, INC.
                          CERTIFICATE OF SERVICE


      I hereby certify that on this the 16 day of March, 2015, a true and
correct copy of the foregoing was served via ECF to Appellant's counsel:

    R. Rogge Dunn
    Gregory M. Clift
    Clouse Dunn LLP
    1201 Elm St., Suite 5200
    Dallas, Texas 75270-2142
    Facsimile: (214) 220-3833
    Email: rdunn@trialtested.com
    Email: gclift@clousedunn.com


                                            4.uj£
                                                 H. Miles Conn